            Case 1:20-cv-09564-AJN Document 24 Filed 04/28/21 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          April 28, 2021

United States District Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

          Re:     Gonzalez v. The Williamsburg Hotel BK LLC, Case No. 1:20-cv-09564-AJN

Dear District Judge Nathan:

        This office represents the Plaintiff Jesus Gonzalez (“Plaintiff”) in connection with the
above-referenced action. We are pleased to inform the Court that the above referenced action
has been settled and that the parties are in the process of drafting and exchanging a settlement
agreement that will be reviewed by the parties and their counsel for execution. Respectfully, we
are requesting together with counsel for the defendant a stay of all deadlines and conferences for
a period of up to thirty (30) days so that the parties can finalize the settlement agreement and file
a stipulation of dismissal.

          We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:       Bran C. Noonan, Esq. (via CM/ECF)
          Mohammad Shihabi, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

83216v1
